PER CURIAM
Petitioner appeals the denial of his petition for post-conviction relief. Our review is limited to errors of law, including whether the facts found by the post- conviction court are supported by the record. Yeager v. Maass, 93 Or App 561, 564, 763 P2d 184 (1988), rev den 307 Or 340 (1989).
Petitioner contends on appeal that he was denied the effective assistance of counsel when his lawyer failed to advise him, before he agreed to a stipulated facts trial, that he could receive consecutive sentences and a gun minimum sentence. Turczynski v. Grill, 134 Or App 351, 895 P2d 787 (1995), establishes that the court properly rejected the claim.
We reject petitioner’s remaining assignments of error without discussion.
Affirmed.